Citation Nr: 0016131	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  96-41 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC


THE ISSUE

Entitlement to an increased evaluation for right ear hearing 
loss with tinnitus, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had 4 years of active service at the time of his 
separation from service in August 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1995 RO rating decision that denied an 
increased evaluation for right ear hearing loss with tinnitus 
(rated 10 percent).

At a hearing before the undersigned in April 2000, the 
veteran essentially requested service connection for a right 
ear condition manifested by infections and irritation, and 
reported that he had recently been treated at Kaiser 
Permanente for this condition.  This issue has not been 
adjudicated by the RO and it will not be addressed by the 
Board.  This matter is referred to the RO for appropriate 
action.



FINDINGS OF FACT


1.  The veteran has persistent tinnitus due to acoustic 
trauma in service.

2.  On VA audiological evaluation in April 2000 he had pure 
tone thresholds of 60, 45, 40, and 50 decibels or a pure tone 
threshold average of 49 decibels at 1,000, 2,000, 3,000, and 
4,000 Hertz in the right ear with a 92 percent speech 
recognition ability that equates to auditory level I under 
the criteria in effect prior to and as of June 10, 1999; the 
nonservice-connected left ear hearing loss is considered 
normal for rating purposes as he does not have total deafness 
in both ears; analysis of the numeric designations found on 
audiometric evaluation in September 1995 produces a similar 
result.


CONCLUSIONS OF LAW

The criteria for a separate evaluation of 10 percent for 
tinnitus and separate zero percent evaluation for tinnitus 
are met; the criteria for a rating in excess of 10 percent 
for the right ear hearing loss with tinnitus, previously 
rated as one disability, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, 4.87a, Codes 6100, 
6260, effective prior to and as of June 10, 1999.



REASONS AND BASES FOR FINDINGS AND CONCLUSION


A.  Factual Background


The veteran had 4 years of active service at the time of his 
separation from service in August 1975.

Service medical records reveal that the veteran had right ear 
hearing loss at the time of his medical examination for 
enlistment into service.  These records show that he was 
exposed to acoustic trauma, that he complained of tinnitus, 
and that some pure tone thresholds in the right ear at ranges 
from 500 to 4000 worsened while he was in service.  

An April 1977 RO rating decision granted service connection 
for right ear hearing loss based on aggravation, considered 
zero percent disabling at the time of entry into service, 
with tinnitus.  A 10 percent evaluation was assigned for the 
right ear hearing loss with tinnitus, effective from November 
1976.  The 10 percent rating for this condition has remained 
unchanged since then.


On VA authorized audiological evaluation in September 1995, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT

80
60
50
55
LEFT












Speech audiometry revealed speech recognition ability of 
94 percent in the right ear.  The pure tone average in the 
right ear was 61 decibels.  It was noted that the veteran 
reported constant tinnitus since exposure to machine gunfire 
in service.  The summary of the tests results was moderate to 
severe mixed hearing loss of the right ear, and left ear 
hearing within normal limits.

On VA authorized audiological evaluation in April 2000, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

60
45
40
50
LEFT






Speech audiometry revealed speech recognition ability of 
92 percent in the right ear.  The pure tone average in the 
right ear was 49 decibels.  

The veteran testified at a hearing before the undersigned in 
April 2000.  His testimony was to the effect that his right 
ear hearing loss with tinnitus was more severe than currently 
rated.



B.  Legal Analysis

The veteran's claim for an increased evaluation for right ear 
hearing loss with tinnitus is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A review of the overall evidence shows that the veteran has 2 
separate disabilities, tinnitus and right ear hearing loss.  
He is entitled to a separate evaluation for each condition.

The criteria for the evaluation of tinnitus and diseases of 
the ear were revised, effective June 10, 1999.  64 Fed. Reg. 
25202-25210 (May 11, 1999).  When regulations are changed 
during the course of the veteran's appeal, the criteria that 
is to the advantage of the veteran should be applied.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  VAOPGCREC 3-2000.

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent rating.  38 C.F.R. 
§ 4.87a, Code 6260, effective prior to June 10, 1999.

Recurrent tinnitus warrants a 10 percent evaluation.  A 
separate evaluation for tinnitus may be combined with an 
evaluation under diagnostic code 6100, 6200, 6204 or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260, and Note, effective as of June 10, 1999.

The report of the September 1995 VA audiometric evaluation 
shows that the veteran has constant tinnitus.  The overall 
medical evidence indicates that the tinnitus is persistent 
and due to acoustic trauma in service that supports the 
assignment of a 10 percent evaluation for tinnitus under the 
criteria of diagnostic code 6260, effective prior to and as 
of June 10, 1999.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100 to 6110, effective prior to June 10, 1999.

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100, effective as of June 10, 1999.

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  When the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86(a),(b), effective as 
of June 10, 1999.

The Board recognizes the veteran's testimony to the effect 
that his right ear hearing with tinnitus is more severe than 
currently evaluated, but the 10 percent evaluation for the 
tinnitus is the maximum schedular rating for that condition 
and the assignment of a disability rating for the right ear 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345 (1992).  

When a disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards as noted under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1999) an extra 
schedular rating may be assigned. The Board does not have 
jurisdiction to adjudicate this claim in the first instance.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The veteran does not 
assert that the schedular rating is inadequate to evaluate 
his tinnitus and the Board does not find circumstances in 
this case, such as marked interference with employment or 
need for hospitalization due to tinnitus to remand this case 
to the RO for referral to the VA Director of Compensation and 
Pension Service for consideration of an extraschedular rating 
for this condition.  VAOPGCPREC 6-96.


The record shows that the veteran underwent VA audiometric 
evaluations in 1995 and 2000.  In September 1995, VA 
audiometric evaluation revealed the veteran had pure tone 
thresholds of 80, 60, 50, and 55 decibels or a pure tone 
average of 61 decibels at 1,000, 2,000, 3,000, and 4000 Hertz 
in the right ear with a 94 percent speech recognition ability 
that equates to auditory level II under the criteria of Table 
VI in effect prior to and as of June 10, 1999, that results 
in a zero percent evaluation under the criteria of Table VII, 
effective prior to or as of June 10, 1999, with consideration 
of normal hearing for the left ear as the evidence does not 
show total deafness.

At the VA audiometric evaluation in April 2000, the veteran 
had pure tone thresholds of 60, 45, 40, and 50 decibels or a 
pure tone average of 49 decibels at 1,000, 2,000, 3,000, and 
4000 Hertz in the right ear with a 92 percent speech 
recognition ability that equates to auditory level I under 
the criteria of Table VI in effect prior to and as of June 
10, 1999, that results in a zero percent evaluation under the 
criteria of Table VII, effective prior to or as of June 10, 
1999, with consideration of normal hearing for the left ear 
as the evidence does not show total deafness.

After consideration of all the evidence, the Board finds that 
it supports the assignment of one 10 percent evaluation for 
tinnitus and another separate zero percent evaluation for the 
right ear hearing loss.  The preponderance of the evidence is 
against the claim for an evaluation in excess of 10 percent 
for the right ear hearing loss with tinnitus, previously 
rated as one disability, and the claim is denied.

Since the preponderance of the evidence is against the claim 
for a higher rating than 10 percent for the right ear hearing 
loss with tinnitus, previously rated as one disability and 
now as 10 percent for tinnitus and zero percent for right ear 
hearing loss, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased evaluation for right ear hearing loss with 
tinnitus, previously rated as one disability and now as 
10 percent for tinnitus and zero percent for right ear 
hearing loss, is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

